In a proceeding to invalidate petitions inter alia designating appellant Frank Ingrassia as a candidate in the Republican Party Primary Election to be held on June 20, 1972 for the public office of Member of the Assembly for the 47th Assembly District and also designating appellants Alfred Sedaño and Theresa A. Fanelli as candidates in said election for the party position of State Committeeman (male and female) for said Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated June 14, 1972, which granted the application. Judgment affirmed, without costs. No opinion. Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.